[First Advantage Bancorp Letterhead] August 27, 2010 Via EDGAR Mark Webb Legal Branch Chief Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re:First Advantage Bancorp Form 10-K for Fiscal Year Ended December 31, 2009 Form 10-Q for Quarters Ended March 31, 2010 and June 30, 2010 Sec File No. 001-33682 Dear Mr. Webb: First Advantage Bancorp respectfully requests an extension until Friday, September 10, 2010 to respond to the Staff’s comment letter dated August 13, 2010 with respect to the above referenced filings. Please contact the undersigned at (931) 920-1503 if you have any questions. Sincerely, /s/ Patrick C. Greenwell Patrick C. Greenwell Chief Financial Officer cc:Rebekah Moore, SEC Eric Envall, SEC
